                  Case 2:21-mj-30075-DUTY ECF No. 1, Christopher
                                            AUSA:    PageID.1Rawsthorne
                                                                 Filed 02/12/21 Telephone:
                                                                                  Page 1 of   5 226-9100
                                                                                           (313)
AO 91 (Rev. ) Criminal Complaint            Special Agent:      Scott Engelby                     Telephone: (989) 892-6525

                                        UNITED STATES DISTRICT COURT
                                                               for the
                                                Eastern District of Michigan
                                                                                             Case: 2:21−mj−30075
United States of America                                                                     Assigned To : Unassigned
   v.                                                                                        Assign. Date : 2/12/2021
James Arthur Nofs                                                         Case No.
                                                                                             Description: USA V. JAMES
                                                                                             ARTHUR NOFS




                                                  CRIMINAL COMPLAINT

          I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

          On or about the date(s) of                  June 2, 2020                in the county of            St. Clair     in the
        Eastern           District of      Michigan        , the defendant(s) violated:
                   Code Section                                 Offense Description
18 USC §§ 2252A(a)(1) and 2252A(b)(1)                  Transportation of child pornography
18 USC §§ 2252A(a)(5)(B) and 2252A(b)(2)               Possession of child pornography




          This criminal complaint is based on these facts:
see attached affidavit.




✔ Continued on the attached sheet.

                                                                                          Complainant’s signature

                                                                                  Scott A. Engelby, Special Agent (FBI)
                                                                                           Printed name and title
Sworn to before me and signed in my presence
DQGRUE\UHOLDEOHHOHFWURQLFPHDQV

             February 12, 2021
Date:                                                                                         Judge’s signature

City and state: Detroit, Michigan                                        Hon. Kimberly G. Altman, United States Magistrate Judge
                                                                                           Printed name and title
    Case 2:21-mj-30075-DUTY ECF No. 1, PageID.2 Filed 02/12/21 Page 2 of 5




                                    AFFIDAVIT

I, Scott Engelby, being duly sworn, do hereby state as follows:

      1.     I am a Special Agent with the Federal Bureau of Investigation (FBI)

and have been employed since January 5, 2019. I am presently assigned to the

FBI’s Detroit Field Office, Bay City Resident Agency. I work a variety of criminal

and national security matters including the investigation of violent crimes, major

offenses such as federal bank robberies, crimes against children and the

apprehension of federal fugitives. During the course of my career, I have

conducted and participated in numerous child exploitation and child pornography

investigations including violations pertaining to the illegal production, distribution,

receipt, and possession of child pornography. I have received training in the area of

child pornography and child exploitation, and I have had the opportunity to

observe and review numerous examples of child pornography (as defined in 18

U.S.C. § 2256) in many forms of media, including computer media.

      2.     This affidavit is being submitted for the purpose of obtaining a

criminal complaint and arrest warrant for James Arthur Nofs for transportation of

child pornography and possession of child pornography involving a prepubescent

minor or a minor who had not attained 12 years of age, in violation of 18 U.S.C.

§§ 2252A(a)(1) and 2252A(b)(1) and 18 U.S.C. §§ 2252A(a)(5)(B) &

2252A(b)(2).



                                           1
   Case 2:21-mj-30075-DUTY ECF No. 1, PageID.3 Filed 02/12/21 Page 3 of 5




      3.     The information set forth in this affidavit was obtained during the

course of my employment with the FBI, through personal observation, statements

of witness, information supplied by other local and federal law enforcement

officers and through other investigative activity.

                                  Probable Cause

      4.     On June 6, 2020, Google submitted a tip through National Center for

Missing and Exploited Children (NCMEC) reporting Google user James Arthur

Nofs, nofs*****@gmail.com, phone number 810-388-**** or 810-388-****, to

have uploaded an image of child pornography on June 2, 2020 13:14:29

UTC utilizing IP address 45.31.38.43. The case numbers provided by NCMEC are

73085301, 73089515, and 73089772.

      5.     Google performed an IP lookup of 45.31.38.43 and provided it to

NCMEC. The IP address comes back to the Port Huron, MI area. The provider is

AT&T U-Verse.

      6.     An administrative subpoena was submitted to AT&T requesting

information concerning IP address 45.31.38.43. AT&T provided the following:

             Account Number: 305034170
             Account Name: JAMES NOFS
             Billing Address: ******* ,PORT HURON ,MI 48060-5220
             Acct Creation: 2020-04-29
             Account Status: Open
             Account Email: J********@ATT.NET




                                          2
   Case 2:21-mj-30075-DUTY ECF No. 1, PageID.4 Filed 02/12/21 Page 4 of 5




      7.     Google provided the image uploaded by Nofs to NCMEC. I have

reviewed the image and determined it is child pornography as defined by

18 U.S.C. § 2256, i.e., visual depictions of minors engaging in sexually explicit

conduct. The following is a description of that image:

             File name: Google-CT-RPT-f5766f6c176bbca3785cae597d7d9b1-
             *****
             Description: A prepubescent female wearing white and blue clothing
             exposing her anus and vagina to the camera.

      8. I searched the Michigan sex offender registry with the name James

Nofs. Nofs is a registered sex offender. Nofs was convicted of criminal sexual

conduct 1st degree and 2nd degree (person under 13 years of age) in 1992 by the

16th Circuit Court in Macomb County. Nofs was also convicted in 2013 for being

in possession of child sexually abusive material.

      9.     A search warrant was conducted at Nofs residence on February 11,

2021. Multiple electronic items were seized. Nofs was interviewed on scene. Nofs

stated the Google account associated with, "nofs*****@gmail.com" was his. No

one else had access to his Google account as he was the only one with the

password. Nofs also admitted that he would actively search for websites that

contained female children under the age of 18 dressed in underwear posing in a

sexual manner. While searching for the websites of underage females dressed in

minimal clothing, websites containing children performing sexual acts and or nude


                                         3
   Case 2:21-mj-30075-DUTY ECF No. 1, PageID.5 Filed 02/12/21 Page 5 of 5




children would appear on his computer screen. Nofs denied being in possession of

child pornography or ever having uploaded images of child pornography to his

Google account.

                                     Conclusion

      10.      Based upon the above information, I respectfully submit that there is

probable cause to believe that James Arthur Nofs committed the offenses of

transportation of child pornography and possession of child pornography involving a

prepubescent minor or a minor who had not attained 12 years of age, in violation of

18 U.S.C. §§ 2252A(a)(1) and 2252A(b)(1) and 18 U.S.C. §§ 2252A(a)(5)(B) &

2252A(b)(2) in the Eastern District of Michigan.

                                              Respectfully submitted,



                                              Scott A. Engelby, Special Agent
                                              Federal Bureau of Investigation

Sworn to before me and signed in my
presence and/or by reliable electronic means.


________________________________
HON. KIMBERLY G. ALTMAN
UNITED STATES MAGISTRATE JUDGE

Dated:   February 12, 2021




                                          4
